Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 3/15/2021. 

Examiner's Amendment
Claims 11-20 are canceled. This application is in condition for allowance except for the presence of claims 11-20, directed to a group nonelected without traverse. Accordingly, claims 11-20 have been canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Warren Burnham, Reg. No. 29,366 on 12/8/2021.
1. (Amended) A radio base station in a wireless communications system comprising a plurality of cells, said base station adapted to update a neighbor cell list associated with a first cell served by said base station, said list containing elements that identify other cells that have a neighbor cell relationship with the first cell, said base station comprising: 

a controller including or coupled to a database that includes the neighbor cell list, the controller operative to: 
receive, via the transceiver: 
a first report from a terminal on a non-unique cell identity of a second cell obtained by said terminal; and, 
a second report from the terminal on a unique cell identity of the second cell obtained by said terminal, the unique cell identity being obtained by the terminal at a less frequent interval than the non-unique cell identity; and, 
associate the non-unique cell identity of said second cell with the unique cell identity of said second cell and add the unique cell  identity of the second cell to the neighbor cell list.
2. (Previously presented) The radio base station of claim 1, wherein the controller is operative to determine if an identity ambiguity exists after receiving the non-unique identity of the second cell.
3. (Previously presented) The radio base station of claim 2, wherein when the controller determines that the identity ambiguity exists after receiving the non-unique identity of the second cell, the controller is further operative to instruct the terminal to obtain the unique cell identity of the second cell.
4. (Previously presented) The radio base station of claim 1, wherein the non-unique identity is a layer one identity, and unique identity is a network layer identity.

6. (Amended) A method in a radio base station in a wireless communications system comprising a plurality of cells, the method comprising: 
receiving a first report from a terminal on a non-unique cell identity of a second cell obtained by said terminal; and, 
receiving a second report from the terminal on a unique cell identity of the second cell obtained by said terminal, the unique cell identity being obtained by the terminal at a less frequent interval than the non-unique cell identity; and, 
associating the non-unique cell identity of said second cell with the unique cell identity of said second cell and adding the unique cell  identity of the second cell to a neighbor cell list,  neighbor cell list containing elements that identify other cells that have a neighbor cell relationship with the first cell.
7. (Previously presented) The method of claim 6, further comprising determining if an identity ambiguity exists after receiving the non-unique identity of the second cell.
8. (Previously presented) The method of claim 7, further comprising: determining that the identity ambiguity exists after receiving the non-unique identity of the second cell, and instructing the terminal to obtain the unique cell identity of the second cell.
9. (Previously presented) The method of claim 6, wherein the non-unique identity is a layer one identity, and unique identity is a network layer identity.

Claims 11-20 are canceled.

Election without Traverse
Applicant’s election without traverse of Invention I, formed by claims 1-10, in the reply filed on 11/29/2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Reasons for Allowance
Claims 1-10 are allowed; the following is an examiner’s statement of reasons for allowance: claim 6, a method claim, is the broadest independent claim.
Jansson (Publication Number 2004/0063428), hereinafter Jansson, teaches a mobile that scans a list of neighbors, and reports to the serving base station signal strength, quality, and cell id of the cells scanned by the mobile. When there are ambiguous cell id’s, the mobile station identifies a unique cell id that is transmitted to the serving base station, and the base station then resolves the ambiguity problem based on the unique cell id received from the mobile station.
Crowe et al (Publication Number 2002/0071403), hereinafter Crowe, teaches a mobile unit that scans for neighbors during an active call, and when an ambiguity 
However, no combination of these references would teach or suggest or render obvious the limitations of claim 6, i.e., a mobile device which obtains a unique cell identity at a less frequent interval than the non-unique cell identity of a second cell, and reports both unique and non-unique cell identities to a first (serving) cell; and a serving cell which adds the unique cell identity to its neighbor list, and the neighbor list contains elements that identify other cells that have a neighbor cell relationship with the first cell, as claimed.
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-10 include claims directed to a process, and claims directed to a machine, which are statutory categories (MPEP 2106).
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process, including an observation, of associate the non-unique cell identity of said second cell with the unique cell identity of said second cell and add the unique cell identify of the second cell to the neighbor cell list; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. 
Par 8 of the specification describes a problem of prior art systems, where cell identities are reused for more than one cell, which means that cells may be confused with one other, since a serving cell may have neighbor cells sharing the same identity information.
Par 39 of the specification describes a solution to the problem, which includes the serving base station to monitor if there is a match between non-unique and unique cell 
Therefore, the claimed invention provides an improvement to the state-of-the-art mobile networks, which is therefore a specific improvement over prior systems.
Please refer to MPEP 2106.04(d): "Integration of a Judicial Exception Into A Practical Application" under the header "Relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application": "Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: • An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)". See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644